Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/617,996, filed on June 8, 2017.  In response to Examiner’s Non-Final Office Action of November 12, 2020, Applicant, on February 10, 2021, amended claims 13-18, 21, and 22. Claims 2-11 and 13-22 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims.  Please refer to the § 103 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed February 10, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 10, 2021.
On page 8-10, regarding the 35 U.S.C. § 103 rejection, Applicant argues Oliver and D’Amico fail to teach “generate a plurality of partition maps”, specifically Oliver discloses generating a single map including a plurality of regions.   In response, the Examiner is clarifying Oliver discloses plurality of maps in  Par. 47-“ The present invention embodiments may employ any number of any type of user interface (e.g., number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.).” (For further clarification see Figure 6 and Figure 7 and related text).  Further please refer to MPEP 2144.04 - duplication of parts - Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced..
Reasons for Overcoming 35 USC § 101
The following is an examiner’s statement of reasons for overcoming the 101
rejection:
The claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on the combination of additional elements of receiving map and incident information, via a GUI, generating partition maps and symbols, and positioning on the chart at a particular location according to the compactness index and the workload distribution index via the graphical user interface. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of displaying symbols via compactness index and workload distribution.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 11,13, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US Publication No. 20150254274A1 [hereinafter Oliver], in view of D' Amico et al., A simulated annealing approach to police district design, 2002, Computers and Operations Research 29 pgs. 667-684 [hereinafter D’Amico].

       Claim 1- Cancelled

Regarding Claim 21, Oliver teaches,
A system for generating a graphical use interface, the system comprising: a memory storing instructions; an electronic processor coupled to the memory and configured to extract instructions from the memory and execute the instructions to: receive map information corresponding to a geographical area; (Oliver Par. 19-“ Client systems 130 enable users to communicate with the GIS module (e.g., via network 12). The client systems may present any graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to receive commands from users and interact with the GIS module, index, and/or other modules or services.”; Par. 20-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”; Claim 8 – “A system for retrieving geographic related information comprising: at least one processor configured to: generate an index including information and one or more identifiers each indicating a corresponding geographic area pertaining to the information; and process a query against the index to provide information aggregated for one or more of the corresponding geographic areas.”; Par. 53-54-“ The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”).
receive incident information corresponding to the geographical area; (Oliver Par. 23– “Initially, items of information associated with corresponding geographic locations are read from data source 110, pre-processed, and used to build index 124. For example, in the case of a computer statistics system for law enforcement organizations, items of information residing in data source 110 may include traffic citations, incident reports, arrest reports, and the like, where each item is associated with a geographic location (e.g., the location at which a traffic citation was issued) and may include other information (e.g., date, time, vehicle make and model, driver, etc.).”).
generate a plurality of partition maps of a geographical area based on map information corresponding to the geographical area and incident information corresponding to the geographical area, each partition map including one or more different partitions, each of the one or more partitions representing a geographical service area; (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320”; Par. 17-"A data source 110 includes information associated with one or more geographic locations. For example, a data source may include documents of various types (e.g., incident reports, traffic citations, arrest reports, etc.)”;See Figure 6-7 and related text; Par.40; Par. 47).
generate a plurality of symbols, each symbol corresponding to a particular partition map of each of the plurality of partition maps  (Oliver Par.35-“At step 460, a region with the boundary determined at step 440 and the fill-color determined at step 450 is drawn on an electronic geographic map. Alternatively, the count C, relative count (C-A)/(B-A), or other measure of aggregate information for the region may be indicated using a non-color scheme (e.g., greyscale, text and printed within the region, a number of marker symbols drawn within the region, elevation of the region in a perspective view, hash line density, etc.).“; Par. 47 – “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information, where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information (e.g., search queries, selection criteria, etc.) and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, touch screen, pen, etc.), and may present any number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.). ; See Figure 6-7 and related text; Par. 40”;
determine for each of the plurality of symbols, …(Oliver Par.35-“At step 460, a region with the boundary determined at step 440 and the fill-color determined at step 450 is drawn on an electronic geographic map. Alternatively, the count C, relative count (C-A)/(B-A), or other measure of aggregate information for the region may be indicated using a non-color scheme (e.g., greyscale, text and printed within the region, a number of marker symbols drawn within the region, elevation of the region in a perspective view, hash line density, etc.).”
and output to a display a graphical user interface including the chart. (Oliver Par. 9– “FIG. 3 illustrates an example partitioning of a geographic area into regions and association of geographic locations to regions according to an embodiment of the present invention.”; Par. 32-"GIS module 122 may search index 124 (e.g., in response to a query via client system 130 and network 12) to produce aggregated data for each predefined region and generate information for a visual display of the aggregated data on an electronic geographical map. An example manner of generating a visual display of aggregated geographic information contained in an index according to an embodiment of the present invention is illustrated in FIG. 4.";  Par. 19-“ Client systems 130 enable users to communicate with the GIS module (e.g., via network 12). The client systems may present any graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to receive commands from users and interact with the GIS module, index, and/or other modules or services.”; Par. 40- “The interface module then begins a loop over dimensions viewed in the user interface (e.g., vehicle make, document type, date, and region) to update the corresponding displayed results (e.g., bar charts, maps, etc.)”).
Oliver fails to teach the following feature taught by D’Amico:
determine for each of the plurality of symbols, … “a compactness index indicative of a compactness of each partition of the partition map and a workload distribution index”; (D’Amico 671-672-“ At  each  iteration,  the  current  solution  is  assumed  to  be  feasible.  To  insure  that  the  next solution chosen is also feasible (i.e., whether or not it is eligible to replace the current solution),it must be clear what conditions constitute feasibility. In this application, feasibility depends on both  a  quality-of-service  constraint  as  well  as  several  desirable  physical  attributes  for  each geographical district. In particular we describe the constraints as follows: Compactness—The  ratio  of  the  longest  Euclidean  path  and  the  square  root  of  the  area should not exceed a specified upper bound;  The  compactness  constraint  avoids gerrymandering, ensuring that a district will have a relatively round rather than long and slender shape. Aside from practicality and aesthetics, a technical reason to require compactness is that the PCAM algorithm uses the square root law to estimate travel time. This estimation technique is accurate only for compact areas [25].”- See Fig. 7; pg679-680-  “ Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.;).

determine a chart including the plurality of symbols, each symbol being positioned on the chart at a particular location according to the compactness index and the workload distribution index; (D’Amico pg. 668-“ Districts are further subdivided into patrol sectors or beats, with at least one patrol car assigned to each beat. On an even  smaller  scale,  sectors  are  composed  of  reporting  districts,  the  smallest  geographical  area for  which  police  statistics  are  kept  and  reported  to  interested  parties.  These  atomic  elements, which  for  many  cities  coincide  to  census  block  groups,  are  the  geographical  building  blocks from which sectors and districts are defined [3]. Viewing each of these so-called R-districts as a node [symbols] connected to adjacent R-districts via arcs, we can build a graph to represent the police jurisdiction. The districting problem then takes the form of a graph-partitioning problem, which is known to be NP-complete [4].”;  pg. 671-672-“ At  each  iteration,  the  current  solution  is  assumed  to  be  feasible.  To  insure  that  the  next solution chosen is also feasible (i.e., whether or not it is eligible to replace the current solution),it must be clear what conditions constitute feasibility. In this application, feasibility depends on both  a  quality-of-service  constraint  as  well  as  several  desirable  physical  attributes  for  each geographical district. In particular we describe the constraints as follows: Compactness—The  ratio  of  the  longest  Euclidean  path  and  the  square  root  of  the  area should not exceed a specified upper bound;  The  compactness  constraint  avoids gerrymandering, ensuring that a district will have a relatively round rather than long and slender shape. Aside from practicality and aesthetics, a technical reason to require compactness is that the PCAM algorithm uses the square root law to estimate travel time. This estimation technique is accurate only for compact areas [25].”- See Fig. 7; pg679-680-  “ Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.; Fig. 8 for chart illustration  
Oliver and D’Amico are directed to geographic analysis supporting law enforcement data.  D’Amico improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver to analyze compactness and workload distribution, as taught by D’Amico, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver with the motivation of optimally assigning the patrol cars and assess the “goodness” of a particular district design. (D’Amico Abstract).
Regarding Claim 2 and Claim 13, Oliver in view of D’Amico teach the system of claim 21 wherein generating the plurality of partition maps includes generating the plurality of partition maps … and the method of claim 22, further comprising generating a first partition map….  
Oliver teaches,
… based on a parameter having a first value, and wherein the electronic processor is further configured to … (Oliver Par. 26 – “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 [first value] and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are "squares" in latitude-longitude coordinates with dimensions d.times.d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320.”; Par. 53-54-processor)
…change the first value of the parameter to a second value (Oliver Par. 26 – “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 [first value] and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are "squares" in latitude-longitude coordinates with dimensions d.times.d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320. "; Par. 40- "An example manner of searching for geographic information and displaying updated results (e.g., via an interface module and processor 20 of client system 130 and/or server system 120) in response to a user selection according to an embodiment of the present invention is illustrated in FIG. 7. Initially, an interface module receives a user selection action");
generate a second plurality of partition maps based on the second value, the map information, and the incident information; (Oliver Par. 40 – “For example, the interface module may determine whether the user clicked within a geographic view (e.g., view 640) or a non-geographic view (e.g., view 610, 620, or 630). If the user has made a selection within a geographic view, at step 730 the interface module determines which geographic region 644 the user selected....The interface module then begins a loop over dimensions viewed in the user interface (e.g., vehicle make, document type, date, and region) to update the corresponding displayed results (e.g., bar charts, maps, etc.). "; Par. 17-"A data source 110 includes information associated with one or more geographic locations. For example, a data source may include documents of various types (e.g., incident reports, traffic citations, arrest reports, etc.)”; Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”);
Oliver discloses display updated results in Par. 40 and the feature is expounded upon by the following feature taught by D’Amico:
generate a second plurality of symbols, each symbol corresponding to a particular map of the second plurality of partition maps (D’Amico  Fig. 6 (first) & Fig. 7 (second)  pg. 678-679- “Figs. 6 and 7 depict the current and this best partition, respectively. The R-districts are shaded by district, with lines partitioning the city according to the current partition. Notice that the best partition has evolved from the current partition primarily by a westward evolution (towards the left of Fig. 7) of the R-districts currently residing in District C of Fig. 6. As a result, many of the darkly shaded R-districts currently in District B have pushed south into current District A. Notice also that the current partition appears more geographically compact, with a less significant disparity in district size. Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts. ”);
and determine a second chart including the plurality of symbols, each symbol being positioned on the second chart at a particular location (and position the second symbol on the chart) according to a compactness index and a workload distribution index of each partition map (D’Amico  Fig. 6 (first) & Fig. 7 (second)  pg. 678-679- “Figs. 6 and 7 depict the current and this best partition, respectively. The R-districts are shaded by district, with lines partitioning the city according to the current partition. Notice that the best partition has evolved from the current partition primarily by a westward evolution (towards the left of Fig. 7) of the R-districts currently residing in District C of Fig. 6. As a result, many of the darkly shaded R-districts currently in District B have pushed south into current District A. Notice also that the current partition appears more geographically compact, with a less significant disparity in district size. Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts. ”);
Oliver and D’Amico are directed to geographic analysis supporting law enforcement data.  D’Amico improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver to analyze compactness and workload distribution, as taught by D’Amico, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver with the motivation of optimally assigning the patrol cars and assess the “goodness” of a particular district design. (D’Amico Abstract).
Regarding Claim 8 and Claim 18, Oliver in view of D’Amico teach the system of claim 21 wherein the electronic processor is further configured to… and the method of claim 22, further comprising… of the plurality of partition maps.  
Oliver teaches,
receive, at the display via the graphical user interface a selection of a symbol corresponding to a partition map; and displaying, on the display one selected from a group consisting of statistical data for the partition map in response to receiving the selection, and a graphical representation of the partition map in response to receiving the selection. (Oliver Par. 47 – “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information, where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information (e.g., search queries, selection criteria, etc.) and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, touch screen, pen, etc.), and may present any number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.).”; Par. 21- “he server system, client system, and/or GIS module may include one or more modules or units (e.g., GIS module, interface module, document crawler module, etc.) to perform the various functions of present invention embodiments described below (e.g., preprocessing and inserting data into the index, searching the index, aggregating data, generating graphical displays, presenting graphical displays, receiving user selections, etc.)”; Par. 23-“ Initially, items of information associated with corresponding geographic locations are read from data source 110, pre-processed, and used to build index 124. For example, in the case of a computer statistics system for law enforcement organizations, items of information residing in data source 110 may include traffic citations, incident reports, arrest reports, and the like, where each item is associated with a geographic location”)
Regarding Claim 11, Oliver in view of Camacho-Collados in further view of D’Amico teach the system of claim 21, wherein the electronic processor is further configured to…
Oliver teaches
select a partition map from the plurality of partition maps, and transmit the partition map to a plurality of electronic devices. (Oliver Par. 39 – “An example user interface for accessing geographic information according to an embodiment of the present invention is illustrated in FIG. 6..., a user may select a geographic region by clicking on a corresponding region 644 of map 642."; Par. 40- "An example manner of searching for geographic information and displaying updated results (e.g., via an interface module and processor 20 of client system 130 and/or server system 120) in response to a user selection according to an embodiment of the present invention is illustrated in FIG. 7. Initially, an interface module receives a user selection action”; Par. 43- “The computer or other processing systems employed by the present invention embodiments may be implemented by any number of any personal or other type of computer or processing system (e.g., desktop, laptop, PDA, mobile devices, etc.), and may include any commercially available operating system”; Par. 44-“ The various functions of the computer or other processing systems may be distributed in any manner among any number of software and/or hardware modules or units, processing or computer systems and/or circuitry, where the computer or processing systems may be disposed locally or remotely of each other and communicate via any suitable communications medium (e.g., LAN, WAN, intranet, Internet, hardwire, modem connection, wireless, etc.). For example, the functions of the present invention embodiments may be distributed in any manner among various server systems, end-user/client and/or any other intermediary processing devices including third party client/server processing devices”);
Claim 12 - Cancelled
Regarding Claim 22, Oliver teaches,
A method for generating a user interface for geographic service area maps, the method comprising:  generating, via an electronic processor, a plurality of partition maps of a geographical area based on map information corresponding the geographical area and  incident information corresponding to the geographical area, each partition map including one or more different partitions, each of the one or more partitions representing a geographical service area; (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale). The geographic point is associated to the region that contains it. This region may be determined by rounding the latitude-longitude coordinates of the point to those of the closest center of a predefined region. Accordingly, geographic points 330 (FIG. 3) are grouped together by association to one region 320, and geographic points 332 are grouped together by association to a separate region 320”; Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”);See Figure 6 & 7 and related text; Par. 40; Par 47).
generating, via the electronic processor, a plurality of symbols, each symbol corresponding to a particular partition map of each of the plurality of partition maps  (Oliver Par.35-“At step 460, a region with the boundary determined at step 440 and the fill-color determined at step 450 is drawn on an electronic geographic map. Alternatively, the count C, relative count (C-A)/(B-A), or other measure of aggregate information for the region may be indicated using a non-color scheme (e.g., greyscale, text and printed within the region, a number of marker symbols drawn within the region, elevation of the region in a perspective view, hash line density, etc.).“; Par. 47 – “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information, where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information (e.g., search queries, selection criteria, etc.) and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, touch screen, pen, etc.), and may present any number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.).”; Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”; See Figure 6-7 and related text;Par. 40);
determining, via the electronic processor, for each of the plurality of symbols… (Oliver Par.35-“At step 460, a region with the boundary determined at step 440 and the fill-color determined at step 450 is drawn on an electronic geographic map. Alternatively, the count C, relative count (C-A)/(B-A), or other measure of aggregate information for the region may be indicated using a non-color scheme (e.g., greyscale, text and printed within the region, a number of marker symbols drawn within the region, elevation of the region in a perspective view, hash line density, etc.); Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”)
and outputting, via the electronic processor, to a display a graphical user interface including the chart (Oliver Par. 9– “FIG. 3 illustrates an example partitioning of a geographic area into regions and association of geographic locations to regions according to an embodiment of the present invention.”; Par. 32-"GIS module 122 may search index 124 (e.g., in response to a query via client system 130 and network 12) to produce aggregated data for each predefined region and generate information for a visual display of the aggregated data on an electronic geographical map. An example manner of generating a visual display of aggregated geographic information contained in an index according to an embodiment of the present invention is illustrated in FIG. 4.";  Par. 19-“ Client systems 130 enable users to communicate with the GIS module (e.g., via network 12). The client systems may present any graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to receive commands from users and interact with the GIS module, index, and/or other modules or services.”; Par. 40- “The interface module then begins a loop over dimensions viewed in the user interface (e.g., vehicle make, document type, date, and region) to update the corresponding displayed results (e.g., bar charts, maps, etc.); Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”).

Oliver fails to teach the following feature expounded upon by the teaching in D’Amico:
determining, via the electronic processor, for each of the plurality of symbols .. a compactness index indicative of a compactness of each partition of the partition map and a workload distribution index …(D’Amico 671-672-“ At  each  iteration,  the  current  solution  is  assumed  to  be  feasible.  To  insure  that  the  next solution chosen is also feasible (i.e., whether or not it is eligible to replace the current solution),it must be clear what conditions constitute feasibility. In this application, feasibility depends on both  a  quality-of-service  constraint  as  well  as  several  desirable  physical  attributes  for  each geographical district. In particular we describe the constraints as follows: Compactness—The  ratio  of  the  longest  Euclidean  path  and  the  square  root  of  the  area should not exceed a specified upper bound;  The  compactness  constraint  avoids gerrymandering, ensuring that a district will have a relatively round rather than long and slender shape. Aside from practicality and aesthetics, a technical reason to require compactness is that the PCAM algorithm uses the square root law to estimate travel time. This estimation technique is accurate only for compact areas [25].”- See Fig. 7; pg679-680-  “ Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.;).
… a chart including the plurality of symbols, each symbol being positioned on the chart at a particular location according to the compactness index and the workload distribution index (D’Amico pg. 668-“ Districts are further subdivided into patrol sectors or beats, with at least one patrol car assigned to each beat. On an even  smaller  scale,  sectors  are  composed  of  reporting  districts,  the  smallest  geographical  area for  which  police  statistics  are  kept  and  reported  to  interested  parties.  These  atomic  elements, which  for  many  cities  coincide  to  census  block  groups,  are  the  geographical  building  blocks from which sectors and districts are defined [3]. Viewing each of these so-called R-districts as a node [symbols] connected to adjacent R-districts via arcs, we can build a graph to represent the police jurisdiction. The districting problem then takes the form of a graph-partitioning problem, which is known to be NP-complete [4].”;  pg. 671-672-“ At  each  iteration,  the  current  solution  is  assumed  to  be  feasible.  To  insure  that  the  next solution chosen is also feasible (i.e., whether or not it is eligible to replace the current solution),it must be clear what conditions constitute feasibility. In this application, feasibility depends on both  a  quality-of-service  constraint  as  well  as  several  desirable  physical  attributes  for  each geographical district. In particular we describe the constraints as follows: Compactness—The  ratio  of  the  longest  Euclidean  path  and  the  square  root  of  the  area should not exceed a specified upper bound;  The  compactness  constraint  avoids gerrymandering, ensuring that a district will have a relatively round rather than long and slender shape. Aside from practicality and aesthetics, a technical reason to require compactness is that the PCAM algorithm uses the square root law to estimate travel time. This estimation technique is accurate only for compact areas [25].”- See Fig. 7; pg679-680-  “ Despite the current similarity in size, most time blocks in current Districts  B  and  C  have  a  higher  workload  than  time  blocks  in  the  other  districts.  This is due in part to the fact that current District B (West/Downtown Buffalo) has the highest CFS rates, followed by current District C (East Buffalo). In contrast, currently both Districts D and E (North Buffalo) have smaller CFS rates. In these districts, some time blocks have very low workloads even though only one patrol car is assigned to them. The partition suggested by our algorithm allows Districts A (South Buffalo), D, and E to share the workload of Districts B and C. Even though the resulting configuration does not look as geographically compact as the current BPD command configuration, it does improve the workload disparity. These improvements in workload disparity can also be seen in terms of the workload distribution, when compared to the current situation depicted in Fig. 4. When the patrol cars are optimally allocated to the BPD’s current districts (Fig. 8(a)), the high tail of the workload distribution from Fig. 4 is eliminated, and the low tail is reduced significantly. However, some time blocks still have a workload as low as 12%. These low workloads result from the fact that one of the districts has a relatively small CFS rate, yet must be patrolled by a minimum number of cars in order to meet the imposed response time constraint.; Fig. 8 for chart illustration  
Oliver and D’Amico are directed to geographic analysis supporting law enforcement data.  D’Amico improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver to analyze compactness and workload distribution, as taught by D’Amico, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver with the motivation of optimally assigning the patrol cars and assess the “goodness” of a particular district design. (D’Amico Abstract).
Claims 3, 7, 9 and 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US Publication No. 20150254274A1 [hereinafter Oliver], in view of D' Amico et al., A simulated annealing approach to police district design, 2002, Computers and Operations Research 29 pgs. 667-684 [hereinafter D’Amico], and in further view of Camacho-Collados, et al. , A multi-criteria Police Districting Problem for the efficient and effective design of patrol sector, May 14, 2015, European Journal of Operation Research 246 (2015), pgs. 674-684  [hereinafter Camacho-Collados],.
Regarding Claim 3, Oliver in view of D’Amico teach the system of claim 21…
Oliver teaches 
wherein generating the plurality of partition maps  includes generating the plurality of partition maps; (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale).”)
Oliver in view of D’Amico fail to teach the following feature taught by Camacho-Collados:
based on a buffer distance indicating a distance extending from a perimeter of the geographical area (Camacho-Collados Pg. 677, Col. 2– “Mutual support differs from backup coverage (Curtinetal.,2010) in that the former regards the possibility of receiving backing in any point of the patrol sector from any other agent in the district, while the latter only concerns the overlapping areas [buffer] between patrol sectors. Furthermore, our model allows the decision-maker to explicitly and easily include his/her preferences in the optimization process by means of weights associated to the attributes”; Pg. 678, Col 2 – “two districts support each other if the distance between their geometric medians is less than or equal to a defined constant K” [i.e. , if they are close enough (i.e. some buffer), they help each other]).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).
Regarding Claim 7 and Claim 17, Oliver in view of D’Amico teach the system of claim 1 wherein the electronic processor is further configured to and the method of claim 22, further comprising….of the plurality of partition maps… 
Oliver in view of D’Amico fail to teach the following feature taught by Camacho-Collados:
calculate, a normalized workload for each partition based on a target workload for the geographical service area; (Camacho-Collados 4.2- “During an interview, a service coordinator in charge of the patrolling operations of the Central District of Madrid stated that, on a “normal day,”[normalized workload] one of the following patrol sector configurations is applied: •CONF2:  The district is divided into two big sectors by the GranVia, the main artery in the territory, and the agents are free to patrol the assigned area adlibitum. The northern sector includes two neighborhoods (i.e.,Universidad and Justicia) while the southern sector includes four neighborhoods (i.e.,Palacio, Sol, Embajadores, and Cortes). •CONF6: The district is partitioned according to its six neighborhoods. To be able to compare the performance of the seconfigurations with those identified by the optimization algorithm, we represented CONF6 and CONF2 using the same grid structure adopted by the optimization algorithm, as illustrated in Figs.2a and 3a.”; 4.3.1- “For the algorithm, we show the 95 percent confidence interval computed over the 50 runs.[normalized workload]).
calculate a difference between the normalized workload for each partition and a constant value; (Camacho-Collados 4.3.1- “For the algorithm, we show the 95 percent confidence interval computed over the 50 runs. Also, to simplify the interpretation of the differences in the attributes values, we show the percentage improvement of our solutions over the current solution adopted by the SNPC.  The improvement was calculated as100·(1−ZALGZSNPC), except for the average and min support, that was calculated as100·(ZALGZSNPC−1), where ZALG is the value of the solution computed by the optimization algorithm and ZSNPC is the value for the current patrolling configuration in use by the SNPC. In the instances considered, the proposed algorithm produces patrolling configurations that are always better than the current one in terms of the objective function [constant value], with an average improvement of 11.97 percent.”).
and determine the workload distribution index based on the difference of the normalized workload for each partition and the constant value. (Camacho-Collados See Table 1b; Section 4.3.2- “The best solutions found by the algorithm are shown in Fig.3.  We can see that there are significant differences between them and the current patrolling configuration.  From the observation of the configurations with six subsets, one can see the importance of designing patrolling districts tailored for the specific characteristics of each shift.  In fact, we can see that the size and location of the sectors changes to adapt to the crime distribution in each shift. For the Saturday night shift (Fig.3b), the focus is on the center of the district, where most of the nightlife takes place.  On Sunday morning (Fig.3c), as expected, we can see that most of the agents should be located on the southern part of the district, where the flea market takes place.  On the other hand, on Monday afternoon (Fig.3d), patrolling in the southern part of the district can be reduced (only two sectors),in favor of a greater control of the central and the northern parts of the district, where the commercial activities are located.  The solution and the attribute values are illustrated and compared inTable1b.  Also in the scenario with six patrol sectors the algorithm generates better partitions than those currently in use in the SNPC, with an average improvement of 10.40 percent.  In fact, it can be seen that the objective function value of the current configuration is always larger that of the configurations generated by the optimization algorithm.  Also, the optimization algorithm improves notably the average and minimum support, while keeping the max area and the max demand below the values of the current solutions.”).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).

Regarding Claim 9, Oliver in view of D’Amico teach the system of claim 21 wherein the electronic processor is further configured to …  
Oliver teaches,
highlight, via the graphical user interface,  the symbols corresponding to partition maps having one selected from a group consisting … being below … threshold.  (Oliver Par. 34 – “At step 450, the GIS module determines a color code to indicate the count C of matching records in the region relative to the maximum and minimum counts A and B. For example, the color code may be specified by red, green, and blue intensities having values (in hexadecimal) ranging from 00 to FF, where the red intensity is (C−A)/(B−A)×FF and the blue intensity is (B−C)/(B−A)×FF. In other words, the color tends toward blue as the count tends toward the maximum count, and the color tends toward red as the count tends toward the minimum count. Alternatively, any color coding scheme may be used.; Par. 35- " At step 460, a region with the boundary determined at step 440 and the fill-color determined at step 450 is drawn on an electronic geographic map. Alternatively, the count C, relative count (C−A)/(B−A), or other measure of aggregate information for the region may be indicated using a non-color scheme (e.g., greyscale, text and printed within the region, a number of marker symbols drawn within the region, elevation of the region in a perspective view, hash line density, etc.).; Par. 47 – “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information, where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms”)
Oliver in view of D’Amico disclose maximum and minimum limits and the feature is expounded upon the following feature taught by Camacho-Collados:
… consisting of the “compactness index” being below a compactness threshold, and the” workload distribution index” below a workload distribution threshold. (Camacho-Collados Abstract- “The Police Districting Problem (PDP) concerns the efficient and effective design of patrol sectors in terms of performance attributes such as workload, response time, etc. A balanced definition of the patrol sector is desirable as it results in crime reduction and in better service.  In this paper, a multi-criteria Police Districting Problem defined in collaboration with the Spanish National Police Corps is presented.  This is the first model for the PDP that considers the attributes of area, risk, compactness, and mutual support.  The decision-maker can specify his/her preferences on the attributes, on workload balance, and efficiency.”; pg. 676- “Without loss of generality, the territory under the jurisdiction of the district is assumed to be divided into a square grid, G, of n rows and m columns, having elements indexed by (i, j) ∈ G.”).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).
Regarding Claim 19, Oliver in view of D’Amico teach the method of claim 22, ….  
Oliver teaches,
wherein each of the plurality of symbols is displayed (Oliver Par. 47 – “The present invention embodiments may employ any number of any type of user interface (e.g., Graphical User Interface (GUI), command-line, prompt, etc.) for obtaining or providing information, where the interface may include any information arranged in any fashion. The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information (e.g., search queries, selection criteria, etc.) and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, touch screen, pen, etc.), and may present any number of results in any form (e.g., bar graphs, line graphs, maps, tables, etc.).”; Par. 21- “The server system, client system, and/or GIS module may include one or more modules or units (e.g., GIS module, interface module, document crawler module, etc.) to perform the various functions of present invention embodiments described below (e.g., preprocessing and inserting data into the index, searching the index, aggregating data, generating graphical displays, presenting graphical displays, receiving user selections, etc.)”; Par. 23-“ Initially, items of information associated with corresponding geographic locations are read from data source 110, pre-processed, and used to build index 124. For example, in the case of a computer statistics system for law enforcement organizations, items of information residing in data source 110 may include traffic citations, incident reports, arrest reports, and the like, where each item is associated with a geographic location”)
Oliver in view of D’Amico fails to teach the following feature taught by Camacho-Collados:
… according to a stability index for the partition map. (Camacho-Collados Abstract- “The Police Districting Problem (PDP) concerns the efficient and effective design of patrol sectors in terms of performance attributes such as workload, response time, etc. A balanced definition of the patrol sector is desirable as it results in crime reduction and in better service.  In this paper, a multi-criteria Police Districting Problem defined in collaboration with the Spanish National Police Corps is presented.  This is the first model for the PDP that considers the attributes of area, risk, compactness, and mutual support.  The decision-maker can specify his/her preferences on the attributes, on workload balance, and efficiency.”; pg. 676- “Without loss of generality, the territory under the jurisdiction of the district is assumed to be divided into a square grid, G, of n rows and m columns, having elements indexed by (i, j) ∈ G.”).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US Publication No. 20150254274A1 [hereinafter Oliver], in view of D' Amico et al., A simulated annealing approach to police district design, 2002, Computers and Operations Research 29 pgs. 667-684 [hereinafter D’Amico], and in further view of Halstead et al., US Publication No. 20180197188A1 [hereinafter Halstead].
Regarding Claim 4, Oliver in view of D’Amico teach the system of claim 21…
Oliver teaches 
wherein generating the plurality of partition maps  includes generating the plurality of partition maps; (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale).”)
Oliver in view of D’Amico fail to teach the following feature taught by Halstead:
based on an edge connectivity parameter indicating a linkage structure between nodes of an adjacency graph corresponding to the geographical area. (Halstead Abstract– “In one example, a processor may generate a graph of vertices representing distribution areas of a telecommunication network and links between vertices of adjacent distribution areas, calculate similarity measures for the links...The processor may label the links with the similarity measures to create a link-weighted adjacency graph, perform community detection on the link-weighted adjacency graph to generate sub-graphs, each sub-graph including at least one of the vertices, and provide a map of construction zones based upon geographic areas covered by distribution areas associated with vertices in the sub-graphs.”
Oliver is directed to geographic boundary analysis and Halstead is directed to market planning and zone analysis. Halstead improves upon the geographic boundary analysis by utilizing linked adjacency graph.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico of to utilize linkage analysis of vertices and nodes, as taught by Halstead, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of using similarity measures to create a link-weighted adjacency graph and perform a community detection (Halstead Par. 3).
Regarding Claim 5 and Claim 15, Oliver in view of D’Amico teach the system of claim 21… and the method of claim 22 further comprising… 
Oliver teaches highlight
wherein generating the plurality of partition maps includes: dividing, with the electronic processor, the geographical area into a plurality of regions; (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale).”; Par. 20- processor-“ Server systems 120 and client systems 130 may be implemented by any conventional or other computer systems preferably equipped with a display or monitor, a base (e.g., including at least one processor 20, memories 30 and/or internal or external network interface or communications devices 10”)
Oliver in view of D’Amico fail to teach the following feature taught by Halstead:
generating an adjacency graph in which each of the plurality of regions corresponds to a node, and wherein a first node and a second node are connected with an edge; (Halstead Par. 24– “In one example, the shapefiles may be converted into relational databases which can be processed in accordance with the present disclosure to generate a graph, or matrix, of vertices representing distribution areas, to weight links between vertices to generate a link-weighted graph, to generate sub-graphs from a link-weighted graph via community detection, and to generate a map of construction zones based upon the sub-graphs. “Par. 37  At block 530, the graph 540 is segregated into different sub-graphs. For instance, a first sub -graph may comprise vertices 501 and 502, and the link 591; a second sub-graph may comprise vertices 503, 502, and 505, and the links 592, 593, and 594; a third sub -graph may comprise vertices 506 and 507, and the link 596.”)
assigning an edge weight to the edge; and generating the plurality of partition maps based on the edge weight.; (Halstead Par. 33– “At block 510, the graph 540 is constructed having vertices 501-507 representing distribution areas of a wire center. Links 591-596 are provided as illustrated, and represent adjacencies between distribution areas represented by respective vertices. For example, distribution areas represented by vertices 501 and 502 are adjacent, as indicated by the presence of link 591. Similarly, distribution areas represented by vertices 503 and 504 are adjacent, as indicated by the inclusion of link 592.”; Par. 34-“ At block 520, the links 591-596 of the graph 540 are weighted with similarity measures. In one example, each similarity measure comprises a weighted sum of similarity scores between two vertices joined by a link. Each similarity score may relate to one of a plurality of factors, such as: percentages of aerial infrastructure of distribution areas represented by the two vertices, percentages of multi-unit buildings in the distribution areas represented by the two vertices, and whether or not the distribution areas represented by the two vertices are on a same route from a central office of the telecommunication network. For example, a similarity measure for a link between vertices representing adjacent distribution areas may be calculated in accordance with equation 1:  S=1−(x*A+y*B+z*C)”; Par. 6-" FIG. 2 illustrates an example map of polygons generated in accordance with examples of the present disclosure for generating construction zones based upon a link-weighted adjacency graph of distribution areas of a telecommunication network;”)
Oliver is directed to geographic boundary analysis and Halstead is directed to market planning and zone analysis. Halstead improves upon the geographic boundary analysis by utilizing linked adjacency graph.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico of to utilize linkage analysis of vertices and nodes, as taught by Halstead, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of using similarity measures to create a link-weighted adjacency graph and perform a community detection (Halstead Par. 3).

Claims 10, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US Publication No. 20150254274A1 [hereinafter Oliver], in view of D' Amico et al., A simulated annealing approach to police district design, 2002, Computers and Operations Research 29 pgs. 667-684 [hereinafter D’Amico], in further view of Camacho-Collados, et al. , A multi-criteria Police Districting Problem for the efficient and effective design of patrol sector, May 14, 2015, European Journal of Operation Research 246 (2015), pgs. 674-684  [hereinafter Camacho-Collados], and in further view of Halstead et al., US Publication No. 20180197188A1 [hereinafter Halstead].  .

Regarding Claim 10 and Claim 20, Oliver in view of D’Amico teach the system of claim 21, wherein the electronic processor is further configured to … and the method of claim 22, further comprising…of the plurality of partition maps...
Oliver in view of D’Amico fail to teach the following feature taught by Camacho-Collados:
…being based on a difference between the partition map and a baseline partition map. (Camacho-Collados 4.2- “During an interview, a service coordinator in charge of the patrolling operations of the Central District of Madrid stated that, on a “normal day,”[normalized workload] one of the following patrol sector configurations is applied: •CONF2:  The district is divided into two big sectors by the GranVia, the main artery in the territory, and the agents are free to patrol the assigned area adlibitum. The northern sector includes two neighborhoods (i.e.,Universidad and Justicia) while the southern sector includes four neighborhoods (i.e.,Palacio, Sol, Embajadores, and Cortes). •CONF6: The district is partitioned according to its six neighborhoods.To be able to compare the performance of the seconfigurations with those identified by the optimization algorithm, we represented CONF6 and CONF2 using the same grid structure adopted by the optimization algorithm, as illustrated in Figs.2a and 3a.”; 4.3.1- “For the algorithm, we show the 95 percent confidence interval computed over the 50 runs.[normalized workload]).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).
Oliver in view of D’Amico in further view of Camacho-Collados fail to teach the following feature taught by Halstead:
calculate a similarity value for each partition map, the similarity value being based on a difference between the partition map and a baseline partition map. (Halstead Abstract– “In one example, a processor may generate a graph of vertices representing distribution areas of a telecommunication network and links between vertices of adjacent distribution areas, calculate similarity measures for the links based on distance scores between vertices joined by the links relating to: percentages of aerial infrastructure and percentages of multi-unit buildings in distribution areas represented by the two vertices, and whether or not the distribution areas represented by the two vertices are on a same route from a central office of the telecommunication network. The processor may label the links with the similarity measures to create a link-weighted adjacency graph, perform community detection on the link-weighted adjacency graph to generate sub-graphs, each sub-graph including at least one of the vertices, and provide a map of construction zones based upon geographic areas covered by distribution areas associated with vertices in the sub-graphs.”)
Oliver is directed to geographic boundary analysis and Halstead is directed to market planning and zone analysis. Halstead improves upon the geographic boundary analysis by utilizing linked adjacency graph.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico in further view of Camacho-Collados to utilize linkage analysis of vertices and nodes, as taught by Halstead, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico in further view of Camacho-Collados with the motivation of using similarity measures to create a link-weighted adjacency graph and perform a community detection (Halstead Par. 3).
Regarding Claim 14, Oliver in view of D’Amico teach the method of claim 22, further comprising…
Oliver teaches 
generating a partition map of the plurality of partition maps… (Oliver Par. 26– “At step 222, the geographic point is associated to a geographic region. An example manner in which an area may be partitioned into predefined regions is illustrated in FIG. 3. In particular, the geographic area may be partitioned into predefined regions bounded by lines of constant latitude 310 and longitude 312 that are integer multiples of a constant d (e.g., 0.05 degrees), to form regions 320 that are “squares” in latitude-longitude coordinates with dimensions d×d (not shown to scale).”; Par. 40-“ The interface module then begins a loop over dimensions viewed in the user interface (e.g., vehicle make, document type, date, and region) to update the corresponding displayed results (e.g., bar charts, maps, etc.)”)
Oliver in view of D’Amico fail to teach the following feature taught by Camacho-Collados:
… and a buffer distance … and the buffer distance indicating a distance extending from a perimeter of the geographical area (Camacho-Collados Pg. 677, Col. 2– “Mutual support differs from backup coverage (Curtinetal.,2010) in that the former regards the possibility of receiving backing in any point of the patrol sector from any other agent in the district, while the latter only concerns the overlapping areas [buffer] between patrol sectors. Furthermore, our model allows the decision-maker to explicitly and easily include his/her preferences in the optimization process by means of weights associated to the attributes”; Pg. 678, Col 2 – “two districts support each other if the distance between their geometric medians is less than or equal to a defined constant K” [i.e. , if they are close enough (i.e. some buffer), they help each other]).
D’Amico and Camacho-Collados are directed to geographic analysis supporting law enforcement data.  Camacho-Collados improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to analyze compactness and workload distribution, as taught by Camacho-Collados, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of having  a balanced definition of the patrol sector to improve results in crime reduction and better service. (Camacho-Collados Abstract).
Oliver in view of D’Amico in further view of Camacho-Collados fail to teach the following feature taught by Halstead:
based on one selected from a group consisting of an edge connectivity parameter…, the edge connectivity parameter indicating a linkage structure between nodes of an adjacency graph corresponding to the geographical area,…. (Halstead Abstract– “In one example, a processor may generate a graph of vertices representing distribution areas of a telecommunication network and links between vertices of adjacent distribution areas, calculate similarity measures for the links...The processor may label the links with the similarity measures to create a link-weighted adjacency graph, perform community detection on the link-weighted adjacency graph to generate sub-graphs, each sub-graph including at least one of the vertices, and provide a map of construction zones based upon geographic areas covered by distribution areas associated with vertices in the sub-graphs.”
Oliver is directed to geographic boundary analysis and Halstead is directed to market planning and zone analysis. Halstead improves upon the geographic boundary analysis by utilizing linked adjacency graph.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico in further view of Camacho-Collados to utilize linkage analysis of vertices and nodes, as taught by Halstead, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico in further view of Camacho-Collados with the motivation of using similarity measures to create a link-weighted adjacency graph and perform a community detection (Halstead Par. 3).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al., US Publication No. 20150254274A1 [hereinafter Oliver], in view of D' Amico et al., A simulated annealing approach to police district design, 2002, Computers and Operations Research 29 pgs. 667-684 [hereinafter D’Amico], and in further view of Karypis et al., A Fast and High Quality Multilevel Scheme for Partitioning Irregular Graphs, 1998, Society for Industrial and Applied Mathematics, Vol 20 No. 1, pp359-392  [hereinafter Karypis].
Regarding Claim 6 and Claim 16, Oliver in view of  D’Amico teach the system of claim 21… and the method of claim 22 further comprising… of the plurality of partition maps….
Oliver fails to teach the following feature taught by D’Amco:
 and calculating (determining) the compactness index for each partition map… (D’Amico 671-672-“ At  each  iteration,  the  current  solution  is  assumed  to  be  feasible.  To  insure  that  the  next solution chosen is also feasible (i.e., whether or not it is eligible to replace the current solution),it must be clear what conditions constitute feasibility. In this application, feasibility depends on both  a  quality-of-service  constraint  as  well  as  several  desirable  physical  attributes  for  each geographical district. In particular we describe the constraints as follows: Compactness—The  ratio  of  the  longest  Euclidean  path  and  the  square  root  of  the  area should not exceed a specified upper bound;  The  compactness  constraint  avoids gerrymandering, ensuring that a district will have a relatively round rather than long and slender shape. Aside from practicality and aesthetics, a technical reason to require compactness is that the PCAM algorithm uses the square root law to estimate travel time. This estimation technique is accurate only for compact areas [25].”- See Fig. 7;
Oliver and D’Amico are directed to geographic analysis supporting law enforcement data.  D’Amico improves upon the analysis by utilizing compactness and workload distribution data.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver to analyze compactness and workload distribution, as taught by D’Amico, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver with the motivation of optimally assigning the patrol cars and assess the “goodness” of a particular district design. (D’Amico Abstract).

Oliver in view of D’Amico fail to teach the following feature taught by Karypis:
further comprising: calculating a diagonal of a circumscribing shape for each partition within each partition map; (Karypis pg. 367, Sec. 4.1 – “In the SB algorithm, the spectral information is used to partition the graph [45, 2, 26]. This algorithm computes the eigenvector y corresponding to the second largest eigenvalue of the Laplacian matrix Q = D ¡ A, where 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This eigenvector is called the Fiedler vector. The matrix D is diagonal such that 
    PNG
    media_image2.png
    38
    447
    media_image2.png
    Greyscale
 )
based on the diagonal of the circumscribing shape for each partition of the partition map. (Karypis pg. 367, Sec. 4.1 – “In the SB algorithm, the spectral information is used to partition the graph [45, 2, 26]. This algorithm computes the eigenvector y corresponding to the second largest eigenvalue of the Laplacian matrix Q = D ¡ A, where 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This eigenvector is called the Fiedler vector. The matrix D is diagonal such that 
    PNG
    media_image2.png
    38
    447
    media_image2.png
    Greyscale
 )
Oliver and D’Amico are directed to geographic analysis in supporting visualization of partitioned map data.  Karypis improves upon the analysis by diagonal calculation of a region.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Oliver in view of D’Amico to calculate diagonal of shapes, as taught by Karypis, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Oliver in view of D’Amico with the motivation of speeding up the spectral partitioning methods by an order of magnitude without any loss in the quality for good partitions for a wide class of problems (Karypis pg. 360).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 6636804B1 to Joshi.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624